Title: To Alexander Hamilton from William North, 20 April 1800
From: North, William
To: Hamilton, Alexander


          
            Sir,
            Adjutant General’s Office, April 20, 1800
          
          I have the honor to enclose abstracts from the Inspection Returns of the 11th, 12, & 13th Reg of Infantry, together with remarks on the situation of the Brigade Generally.
          The Inspection returns are herewith Presented, with the report of the Inspector.
          I am, With the greatest respect Sir, Your Obet Serv
          
            W North
            Adj Gen
          
          
            Adjutant General’s Office April 20 1800
          
          Honble Maj Gen Hamilton
        